EXHIBIT 10.6

MANATRON, INC.
STOCK INCENTIVE PLAN OF 1999

SECTION 1

ESTABLISHMENT OF PLAN; PURPOSE OF PLAN

          1.1          Establishment of Plan. The Company hereby establishes the
STOCK INCENTIVE PLAN OF 1999 (the "Plan") for its corporate and Subsidiary
officers and employees. The Plan permits the grant and award of Stock Options,
Stock Appreciation Rights, Tax Benefit Rights, Restricted Stock and Stock
Awards.

          1.2          Purpose of Plan. The purpose of the Plan is to provide
officers and employees of the Company and its Subsidiaries with an increased
incentive to contribute to the long-term performance and growth of the Company
and its Subsidiaries, to join the interests of officers and employees with the
interests of the Company's shareholders through the opportunity for stock
ownership and to attract and retain officers and employees. The Plan is further
intended to provide flexibility to the Company in structuring long-term
incentive compensation to best promote the foregoing objectives. Within that
context, the Plan is intended to provide performance-based compensation under
Section 162(m) of the Code and shall be interpreted, administered and amended if
necessary to achieve that purpose.

SECTION 2

DEFINITIONS

          The following words have the following meanings unless a different
meaning is plainly required by the context:

          2.1          "Act" means the Securities Exchange Act of 1934, as
amended.

          2.2          "Board" means the Board of Directors of the Company.

          2.3          "Change in Control," unless otherwise defined in an
Incentive Award agreement, means an occurrence of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A issued under the Act. Without limiting the inclusiveness of the definition
in the preceding sentence, a Change in Control of the Company shall be deemed to
have occurred as of the first day that any one or more of the following
conditions is satisfied: (a) any Person is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of the
Company's then outstanding securities; (b) the failure at any time of the
Continuing Directors to constitute at least a majority of the Board; or (c) any
of the following occur: (i) any merger or




--------------------------------------------------------------------------------


consolidation of the Company, other than a merger or consolidation in which the
voting securities of the Company immediately prior to the merger or
consolidation continue to represent (either by remaining outstanding or being
converted into securities of the surviving entity) 60% or more of the combined
voting power of the Company or surviving entity immediately after the merger or
consolidation with another entity; (ii) any sale, exchange, lease, mortgage,
pledge, transfer or other disposition (in a single transaction or a series of
related transactions) of assets or earning power aggregating more than 50% of
the assets or earning power of the Company on a consolidated basis; (iii) any
complete liquidation or dissolution of the Company; (iv) any reorganization,
reverse stock split or recapitalization of the Company that would result in a
Change in Control as otherwise defined in this Plan; or (v) any transaction or
series of related transactions having, directly or indirectly, the same effect
as any of the foregoing.

          2.4          "Code" means the Internal Revenue Code of 1986, as
amended.

          2.5          "Committee" means the Stock Option Committee of the Board
or such other committee as the Board shall designate to administer the Plan. The
Committee shall consist of at least two members of the Board and all of its
members shall be "non-employee directors" as defined in Rule 16b-3 issued under
the Act and "outside directors" as defined in the regulations under Section
162(m) of the Code.

          2.6          "Common Stock" means the Common Stock, without par value,
of the Company.

          2.7          "Company" means Manatron, Inc., a Michigan corporation,
and its successors and assigns.

          2.8          "Consensual Severance" means the voluntary termination of
all employment by the Participant with the Company or any of its Subsidiaries
that the Committee determines to be in the best interests of the Company.

          2.9          "Continuing Directors" means the individuals who were
either (a) first elected or appointed as a director before the effective date of
the Plan, or (b) subsequently appointed as a director, if appointed or nominated
by at least a majority of the Continuing Directors in office at the time of the
nomination or appointment, but specifically excluding any individual whose
initial assumption of office occurs as a result of either an actual or
threatened "election contest" (as the term is used in Rule 14a-11 of Regulation
14A issued under the Act) or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board.

          2.10          "Employee Benefit Plan" means any plan or program
established by the Company or a Subsidiary for the compensation or benefit of
employees of the Company or any of its Subsidiaries.

          2.11          "Incentive Award" means the award or grant of a Stock
Option, Stock Appreciation Right, Tax Benefit Right, Restricted Stock or Stock
Award to a Participant pursuant to the Plan.



--------------------------------------------------------------------------------




          2.12          "Market Value" shall equal the mean of the highest and
lowest sales prices of shares of Common Stock on the Nasdaq SmallCap Market (or
any successor exchange that is the primary stock exchange for trading of Common
Stock) on the date of grant, or if the Nasdaq SmallCap Market (or any such
successor) is closed on that date, the last preceding date on which the Nasdaq
SmallCap Market (or any such successor) was open for trading and on which shares
of Common Stock were traded.

          2.13          "Participant" means a corporate officer or any employee
of the Company or its Subsidiaries who is granted an Incentive Award under the
Plan.

          2.14          "Person" has the same meaning as set forth in Sections
13(d) and 14(d)(2) of the Act.

          2.15          "Plan Year" means the 12-month period beginning on
January 1of each year, except that the Plan Year for purposes of the year in
which the Plan becomes effective shall be that period between the effective date
of the Plan and December 31of such year.

          2.16          "Restricted Period" means the period of time during
which Restricted Stock awarded under the Plan is subject to restrictions. The
Restricted Period may differ among Participants and may have different
expiration dates with respect to shares of Common Stock covered by the same
Incentive Award.

          2.17          "Restricted Stock" means Common Stock awarded to a
Participant pursuant to Section 8 of the Plan.

          2.18          "Retirement" means the voluntary termination of all
employment by the Participant after the Participant has attained 65 years of age
or as otherwise may be set forth in the Incentive Award agreement or other grant
document with respect to a Participant and a particular Incentive Award.

          2.19          "Stock Appreciation Right" means any right granted to a
Participant pursuant to Section 6 of the Plan.

          2.20          "Stock Award" means any stock granted to a Participant
pursuant to Section 9 of the Plan.

          2.21          "Stock Option" means the right to purchase Common Stock
at a stated price for a specified period of time. For purposes of the Plan, a
Stock Option may be either an incentive stock option within the meaning of
Section 422(b) of the Code or a non-qualified stock option.

          2.22          "Subsidiary" means any corporation or other entity of
which 50% or more of the outstanding voting stock or voting ownership interest
is directly or indirectly owned or controlled by the Company or by one or more
Subsidiaries of the Company.



--------------------------------------------------------------------------------




          2.23          "Tax Benefit Right" means any right granted to a
Participant pursuant to Section 7 of the Plan.

SECTION 3

ADMINISTRATION

          3.1          Power and Authority. The Committee shall administer the
Plan. The Committee may delegate record keeping, calculation, payment and other
ministerial administrative functions to individuals designated by the Committee,
who may be officers or employees of the Company or its Subsidiaries. Except as
limited in this Plan or as may be necessary to ensure that this Plan provides
performance-based compensation under Section 162(m) of the Code, the Committee
shall have all of the express and implied powers and duties set forth in the
Bylaws of the Company and in this Plan, shall have full power and authority to
interpret the provisions of the Plan and Incentive Awards granted under the Plan
and shall have full power and authority to supervise the administration of the
Plan and Incentive Awards granted under the Plan and to make all other
determinations considered necessary or advisable for the administration of the
Plan. All determinations, interpretations and selections made by the Committee
regarding the Plan shall be final and conclusive. The Committee shall hold its
meetings at such times and places as it deems advisable. Action may be taken by
a written instrument signed by a majority of the members of the Committee and
any action so taken shall be fully as effective as if it had been taken at a
meeting duly called and held. The Committee shall make such rules and
regulations for the conduct of its business as it deems advisable.

          3.2          Grants or Awards to Participants. In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine all provisions of Incentive Awards as the Committee may deem necessary
or desirable and as are consistent with the terms of the Plan, including,
without limitation, the following: (a) the persons who shall be selected as
Participants; (b) the nature and, subject to the limitation set forth in Section
4.2 of the Plan, extent of the Incentive Awards to be made to each Participant
(including the number of shares of Common Stock to be subject to each Incentive
Award, any exercise price, the manner in which an Incentive Award will vest or
become exercisable and the form of payment for the Incentive Award); (c) the
time or times when Incentive Awards will be granted; (d) the duration of each
Incentive Award; and (e) the restrictions and other conditions to which payment
or vesting of Incentive Awards may be subject.

          3.3          Amendments or Modifications of Awards. The Committee
shall have the authority to amend or modify the terms of any outstanding
Incentive Award in any manner, provided that the amended or modified terms are
not prohibited by the Plan as then in effect, including, without limitation, the
authority to: (a) modify the number of shares or other terms and conditions of
an Incentive Award; (b) extend the term of an Incentive Award; (c) accelerate
the exercisability or vesting or otherwise terminate any restrictions relating
to an Incentive Award; (d) accept the surrender of any outstanding Incentive
Award; and (e) to the extent not previously exercised or vested, authorize the
grant of new Incentive Awards in substitution for surrendered Incentive Awards.



--------------------------------------------------------------------------------




          3.4          Indemnification of Committee Members. Neither any member
or former member of the Committee nor any individual to whom authority is or has
been delegated shall be personally responsible or liable for any act or omission
in connection with the performance of powers or duties or the exercise of
discretion or judgment in the administration and implementation of the Plan.
Each person who is or shall have been a member of the Committee shall be
indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person's or the
Committee's taking or failing to take any action under the Plan. Each such
person shall be justified in relying on information furnished in connection with
the Plan's administration by any appropriate person or persons.

SECTION 4

SHARES SUBJECT TO THE PLAN

          4.1          Number of Shares. Subject to adjustment as provided in
Section 4.3 of the Plan, the total number of shares of Common Stock available
for Incentive Awards under the Plan shall be 250,000. There shall be carried
forward and available for Incentive Awards under the Plan all of the following:
(i) shares subject to Incentive Awards that are canceled, surrendered, modified,
exchanged for substitute Incentive Awards or expire or terminate prior to the
exercise or vesting of the Incentive Award in full, and (ii) shares that are
surrendered to the Company in connection with the exercise or vesting of an
Incentive Award, whether previously owned or otherwise subject to such Incentive
Awards. Such shares shall be authorized and may be either unissued shares or
shares repurchased by the Company, including shares purchased on the open
market.

          4.2          Limitation Upon Incentive Awards. No Participant shall be
granted, during any Plan Year, Incentive Awards with respect to more than one
quarter of the total number of shares of Common Stock available for Incentive
Awards for that Plan Year under the Plan set forth in Section 4.1 of the Plan,
subject to adjustment as provided in Section 4.3 of the Plan. The purpose of
this Section 4.2 is to ensure that the Plan provides performance-based
compensation under Section 162(m) of the Code and this Section 4.2 shall be
interpreted, administered and amended if necessary to achieve that purpose.

          4.3          Adjustments.

          (a)          Stock Dividends and Distributions. If the number of
shares of Common Stock outstanding changes by reason of a stock dividend, stock
split, recapitalization or other general distribution of Common Stock or other
securities to holders of Common Stock, the number and kind of securities subject
to Incentive Awards and reserved for issuance under the Plan, together with
applicable exercise prices, as well as the number of shares available for
issuance under the Plan, shall be adjusted appropriately. No fractional shares
shall be issued pursuant to the Plan and any fractional shares resulting from
such adjustments shall be eliminated from the respective Incentive Awards.


--------------------------------------------------------------------------------




          (b)          Other Actions Affecting Common Stock. If there occurs,
other than as described in the preceding subsection, any merger, business
combination, recapitalization, reclassification, subdivision or combination
approved by the Board that would result in the Persons who were shareholders of
the Company immediately prior to the effective time of any such transaction
owning or holding, in lieu of or in addition to shares of Common Stock, other
securities, money and/or property (or the right to receive other securities,
money and/or property) immediately after the effective time of such transaction,
then the outstanding Incentive Awards and reserves for Incentive Awards under
this Plan shall be adjusted in such manner and at such time as shall be
equitable under the circumstances. It is intended that in the event of any such
transaction, Incentive Awards under this Plan shall entitle the holder of each
Incentive Award to receive (upon exercise in the case of Stock Options and Stock
Appreciation Rights), in lieu of or in addition to shares of Common Stock, any
other securities, money and/or property receivable upon consummation of any such
transaction by holders of Common Stock with respect to each share of Common
Stock outstanding immediately prior to the effective time of such transaction;
upon any such adjustment, holders of Incentive Awards under this Plan shall have
only the right to receive in lieu of or in addition to shares of Common Stock
such other securities, money and/or other property as provided by the
adjustment. If the agreement, resolution or other document approved by the Board
to effect any such transaction provides for the adjustment of Incentive Awards
under the Plan in connection with such transaction, then the adjustment
provisions contained in such agreement, resolution or other document shall be
final and conclusive.

SECTION 5

STOCK OPTIONS

          5.1          Grant. A Participant may be granted one or more Stock
Options under the Plan. The Committee, in its discretion, may provide in the
initial grant of a Stock Option for the subsequent automatic grant of additional
Stock Options for the number of shares that are subject to the initial Stock
Option and surrendered to the Company in connection with the exercise of the
initial or any subsequently granted Stock Option. Stock Options shall be subject
to such terms and conditions, consistent with the other provisions of the Plan,
as may be determined by the Committee in its sole discretion. In addition, the
Committee may vary, among Participants and among Stock Options granted to the
same Participant, any and all of the terms and conditions of the Stock Options
granted under the Plan. Subject to the limitation imposed by Section 4.2 of the
Plan, the Committee shall have complete discretion in determining the number of
Stock Options granted to each Participant. The Committee may designate whether
or not a Stock Option is to be considered an incentive stock option as defined
in Section 422(b) of the Code; provided, that the number of shares of Common
Stock that may be designated as subject to incentive stock options for any given
Participant shall be limited to that number of shares that become exercisable
for the first time by the Participant during any calendar year (under all plans
of the Company and its Subsidiaries) and have an aggregate Market Value less
than or equal to $100,000 (or such other amount as may be set forth in the Code)
and all shares subject to an Incentive Award that have a Market Value in excess
of such aggregate amount shall automatically be subject to Stock Options that
are not incentive stock options.



--------------------------------------------------------------------------------




          5.2          Stock Option Agreements. Stock Options shall be evidenced
by stock option agreements and/or certificates of award containing the terms and
conditions applicable to such Stock Options. To the extent not covered by the
stock option agreement, the terms and conditions of this Section 5 shall govern.

          5.3          Stock Option Price. Except as set forth in Section 5.5,
the per share Stock Option price shall be determined by the Committee, but shall
be a price that is equal to or higher than 100% of the Market Value of the
Company's Common Stock on the date of grant.

          5.4          Medium and Time of Payment. The exercise price for each
share purchased pursuant to a Stock Option granted under the Plan shall be
payable in cash or, if the Committee consents or provides in the applicable
stock option agreement, in shares of Common Stock (including Common Stock to be
received upon a simultaneous exercise of that or any other Stock Option) or
other consideration substantially equivalent to cash. The time and terms of
payment may be amended with the consent of a Participant before or after
exercise of a Stock Option. The Committee may from time to time authorize
payment of all or a portion of the Stock Option price in the form of a
promissory note or other deferred payment installments according to such terms
as the Committee may approve. The Board may restrict or suspend the power of the
Committee to permit such loans and may require that adequate security be
provided.

          5.5          Stock Options Granted to Ten Percent Shareholders. No
Stock Option granted to any Participant who at the time of such grant owns,
together with stock attributed to such Participant under Section 424(d) of the
Code, more than 10% of the total combined voting power of all classes of stock
of the Company or any of its Subsidiaries may be designated as an incentive
stock option, unless such Stock Option provides an exercise price equal to at
least 110% of the Market Value of the Common Stock and the exercise of the Stock
Option after the fifth anniversary of the date of grant of the Stock Option is
prohibited by its terms.

          5.6          Limits on Exercisability. Except as set forth in Section
5.5, Stock Options shall be exercisable for such periods, not to exceed 10 years
from the date of grant, as may be fixed by the Committee. At the time of the
exercise of a Stock Option, the holder of the Stock Option, if requested by the
Committee, must represent to the Company that the shares are being acquired for
investment and not with a view to the distribution thereof. The Committee may in
its discretion require a Participant to continue the Participant's service with
the Company and its Subsidiaries for a certain length of time prior to a Stock
Option becoming exercisable and may eliminate such delayed vesting provisions.

          5.7          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents (before
or after the option grant) or unless the stock option agreement or grant
provides otherwise, Stock Options granted under the Plan may not be sold,
exchanged, transferred, pledged, assigned or otherwise alienated or hypothecated
except by will or the laws of descent and distribution




--------------------------------------------------------------------------------


and, as a condition to any transfer permitted by the Committee or the terms of
the stock option agreement or grant, the transferee must execute a written
agreement permitting the Company to withhold from the shares subject to the
Stock Option a number of shares having a market value at least equal to the
amount of any federal, state or local withholding or other taxes associated with
or resulting from the exercise of the Stock Option. All provisions of a Stock
Option that are determined with reference to the Participant, including without
limitation those that refer to the Participant's employment with the Company or
its Subsidiaries, shall continue to be determined with reference to the
Participant after any transfer of a Stock Option.

          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to the exercise of
a Stock Option under the Plan as the Committee deems advisable, including,
without limitation, restrictions under applicable federal or state securities
laws.

          5.8          Termination of Employment. Unless the Committee otherwise
consents (before or after the option grant) or unless the stock option agreement
or grant provides otherwise:

          (a)          General. If a Participant is no longer employed by the
Company or its Subsidiary for any reason other than the Participant's Consensual
Severance, Retirement, death, disability or termination for cause, the
Participant may exercise his or her Stock Options in accordance with their terms
for a period of 3 months after such termination of employment, but only to the
extent the Participant was entitled to exercise the Stock Options on the date of
termination. For purposes of the Plan the following shall not be considered a
termination of employment: (i) a transfer of an employee from the Company to any
Subsidiary; (ii) a leave of absence, duly authorized in writing by the Company,
for military service or for any other purpose approved by the Company if the
period of such leave does not exceed 90 days; and (iii) a leave of absence in
excess of 90 days, duly authorized in writing by the Company, provided the
employee's right to re-employment is guaranteed by statute, contract or written
policy of the Company. For purposes of the Plan, termination of employment shall
be considered to occur on the date on which the employee is no longer obligated
to perform services for the Company or any of its Subsidiaries and the
employee's right to re-employment is not guaranteed by statute, contract or
written policy of the Company, regardless of whether the employee continues to
receive compensation from the Company or any of its Subsidiaries after such
date.

          (b)          Consensual Severance. If a Participant ceases to be
employed by the Company or one of its Subsidiaries due to Consensual Severance,
the Committee may, in its sole discretion, permit the Participant to exercise
his or her Stock Options in accordance with their terms and to the extent that
the Participant was entitled to exercise the Stock Options on the date of
termination for a period of time after such termination of employment as may be
determined by the Committee, provided, that such period may not extend beyond
the earlier of 1 year after the date of termination or the dates on which such
Stock Options expire by their terms.



--------------------------------------------------------------------------------




          (c)          Retirement. If a Participant ceases to be employed by the
Company or one of its Subsidiaries due to Retirement, the Participant may
exercise his or her Stock Options in accordance with their terms for a period of
1 year after such termination of employment unless such Stock Options earlier
expire by their terms, but only to the extent that the Participant was entitled
to exercise the Stock Options on the date of termination.

          (d)          Disability. If a Participant ceases to be employed by the
Company or one of its Subsidiaries due to the Participant's disability, he or
she may exercise his or her Stock Options in accordance with their terms for 1
year after he or she ceases to be employed unless such Stock Options earlier
expire by their terms, but only to the extent that the Participant was entitled
to exercise the Stock Options on the date of such termination.

          (e)          Death. If a Participant dies either while an employee or
otherwise during a time when the Participant could have exercised a Stock
Option, the Stock Options issued to such Participant shall be exercisable in
accordance with their terms by the personal representative of such Participant
or other successor to the interest of the Participant for a period of 1 year
after such Participant's death to the extent that the Participant was entitled
to exercise the Stock Options on the date of death but not beyond the original
term of the Stock Options.

          (f)          Termination for Cause. If a Participant's employment is
terminated for cause, the Participant shall have no further right to exercise
any Stock Options previously granted to him or her. The Committee or officers
designated by the Committee shall have absolute discretion to determine whether
a termination is for cause.

SECTION 6

STOCK APPRECIATION RIGHTS

          6.1          Grant. A Participant may be granted one or more Stock
Appreciation Rights under the Plan and such Stock Appreciation Rights shall be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as shall be determined by the Committee in its sole discretion. A
Stock Appreciation Right may relate to a particular Stock Option and may be
granted simultaneously with or subsequent to the Stock Option to which it
relates. Stock Appreciation Rights shall be subject to the same restrictions and
conditions as Stock Options under subsections 5.6, 5.7 and 5.8 of the Plan. To
the extent granted in tandem with a Stock Option, the exercise of a Stock
Appreciation Right shall, in exchange for the right to exercise a related Stock
Option, entitle a Participant to an amount equal to the appreciation in value of
the shares covered by the related Stock Option surrendered. Such appreciation in
value shall be equal to the excess of the Market Value of such shares at the
time of the exercise of the Stock Appreciation Right over the option price of
such shares.



--------------------------------------------------------------------------------




          6.2          Exercise; Payment. To the extent granted in tandem with a
Stock Option, Stock Appreciation Rights may be exercised only when a related
Stock Option could be exercised and only when the Market Value of the stock
subject to the Stock Option exceeds the exercise price of the Stock Option. The
Committee shall have discretion to determine the form of payment made upon the
exercise of a Stock Appreciation Right, which may take the form of shares of
Common Stock.

SECTION 7

TAX BENEFIT RIGHTS

          7.1          Grant. A Participant may be granted Tax Benefit Rights
under the Plan to encourage a Participant to exercise Stock Options and provide
certain tax benefits to the Company. A Tax Benefit Right entitles a Participant
to receive from the Company or a Subsidiary a cash payment not to exceed the
amount calculated by multiplying the ordinary income, if any, realized by the
Participant for federal tax purposes as a result of the exercise of a Stock
Option that is not an incentive stock option, or the disqualifying disposition
of shares acquired under an incentive stock option, by the maximum federal
income tax rate (including any surtax or similar charge or assessment) for
corporations, plus the applicable state and local tax imposed on the exercise of
the Stock Option or the disqualifying disposition.

          7.2          Restrictions. A Tax Benefit Right may be granted only
with respect to a Stock Option issued and outstanding or to be issued under the
Plan or any other plan of the Company or its Subsidiaries that has been approved
by the shareholders as of the date of the Plan and may be granted concurrently
with or after the grant of the Stock Option. Such rights with respect to
outstanding Stock Options shall be issued only with the consent of the
Participant if the effect would be to disqualify an incentive stock option,
change the date of grant or the exercise price or otherwise impair the
Participant's existing Stock Options.

          7.3          Terms and Conditions. The Committee shall determine the
terms and conditions of any Tax Benefit Rights granted and the Participants to
whom such rights will be granted with respect to Stock Options under the Plan or
any other plan of the Company. The Committee may amend, cancel, limit the term
of or limit the amount payable under a Tax Benefit Right at any time prior to
the exercise of the related Stock Option, unless otherwise provided under the
terms of the Tax Benefit Right. The net amount of a Tax Benefit Right, subject
to withholding, may be used to pay a portion of the Stock Option price, unless
otherwise provided by the Committee.

SECTION 8

RESTRICTED STOCK

          8.1          Grant. A Participant may be granted Restricted Stock
under the Plan. Restricted Stock shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as shall be determined by the
Committee in its sole discretion. The Committee may impose such restrictions or
conditions, consistent with the provisions of the Plan, to the vesting of
Restricted




--------------------------------------------------------------------------------


Stock as it considers appropriate. The Committee may also require that
certificates representing shares of Restricted Stock be retained and held in
escrow by a designated employee or agent of the Company or any Subsidiary until
any restrictions applicable to such shares of Common Stock so retained have been
satisfied or have lapsed.

          8.2          Termination of Employment. Unless the Committee otherwise
consents (before or after the grant of Restricted Stock) or unless the
restricted stock agreement or grant provides otherwise:

          (a)          General. In the event of termination of employment during
the Restricted Period for any reason other than the Participant's Consensual
Severance, death, disability, Retirement or termination for cause, then any
shares of Restricted Stock still subject to restrictions at the date of such
termination shall automatically be forfeited and returned to the Company. For
purposes of the Plan the following shall not be considered a termination of
employment: (i) a transfer of an employee from the Company to any Subsidiary;
(ii) a leave of absence, duly authorized in writing by the Company, for military
service or for any other purpose approved by the Company if the period of such
leave does not exceed 90 days; and (iii) a leave of absence in excess of 90
days, duly authorized in writing by the Company, provided the employee's right
to re-employment is guaranteed by statute, contract or written policy of the
Company. For purposes of the Plan, termination of employment shall be considered
to occur on the date on which the employee is no longer obligated to perform
services for the Company or any of its Subsidiaries and the employee's right to
re-employment is not guaranteed by statute, contract or written policy of the
Company, regardless of whether the employee continues to receive compensation
from the Company or any of its Subsidiaries after such date.

          (b)          Consensual Severance. If a Participant terminates
employment with the Company because of Consensual Severance during the
Restricted Period, the Committee may, in its sole discretion, waive the
restrictions remaining on any or all remaining shares of Restricted Stock either
before or after the Consensual Severance of the Participant.

          (c)          Disability. If a Participant terminates employment with
the Company because of disability during the Restricted Period, the restrictions
applicable to the shares of Restricted Stock shall terminate automatically with
respect to that number of shares (rounded to the nearest whole number) equal to
the total number of shares of Restricted Stock granted to such Participant
multiplied by the number of full months that have elapsed since the date of
grant divided by the maximum original number of full months of the Restricted
Period. All remaining shares shall be forfeited and returned to the Company;
provided, that the Committee may, in its sole discretion, waive the restrictions
remaining on any or all such remaining shares of Restricted Stock either before
or after the disability of the Participant.

          (d)          Death or Retirement. If a Participant terminates
employment with the Company because of death or Retirement during the Restricted
Period, the Participant's right to receive all shares of Restricted Stock
granted to the Participant shall vest as of the date of




--------------------------------------------------------------------------------


termination of employment and the Participant's Restricted Stock may be
transferred free of the restrictions under the Plan.

          (e)          Termination for Cause. If a Participant's employment is
terminated for cause, the Participant shall have no further right to receive any
Restricted Stock and all Restricted Stock still subject to restrictions at the
date of such termination shall automatically be forfeited and returned to the
Company. The Committee or officers designated by the Committee shall have
absolute discretion to determine whether a termination is for cause.

          8.3          Restrictions on Transferability. Unless the Committee
otherwise consents (before or after the grant of Restricted Stock) or unless the
terms of the restricted stock agreement or grant provide otherwise:

          (a)          General. The following provisions shall apply: (i) no
shares of Restricted Stock may be sold, exchanged, transferred, pledged,
assigned or otherwise alienated or hypothecated during the Restricted Period
except by will or the laws of descent and distribution; and (ii) rights with
respect to Restricted Stock granted to a Participant under the Plan shall be
exercisable during the Participant's lifetime only by such Participant, his or
her guardian or legal representative.

          (b)          Other Restrictions. The Committee may impose other
restrictions on shares of Common Stock acquired pursuant to an award of
Restricted Stock under the Plan as the Committee considers advisable, including,
without limitation, restrictions intended to ensure compliance with federal or
state securities laws.

          8.4          Legending of Restricted Stock. Any certificates
evidencing shares of Restricted Stock awarded pursuant to the Plan shall bear
the following legend:

>           The shares represented by this certificate were issued subject to
> certain restrictions under the Manatron, Inc. Stock Incentive Plan of 1999
> (the "Plan"). This certificate is held subject to the terms and conditions
> contained in a restricted stock agreement that includes a prohibition against
> the sale or transfer of the stock represented by this certificate except in
> compliance with that agreement and that provides for forfeiture upon certain
> events. Copies of the Plan and the restricted stock agreement are on file in
> the office of the Secretary of the Company.

          8.5          Rights as a Shareholder. A Participant shall have all
voting, dividend, liquidation and other rights with respect to Restricted Stock
held of record by such Participant as if the Participant held unrestricted
Common Stock; provided, that the unvested portion of any award of Restricted
Stock shall be subject to any restrictions on transferability or risks of
forfeiture imposed pursuant to Sections 8.2 and 8.3 of the Plan. Unless the
Committee otherwise determines or unless the terms of the restricted stock
agreement or grant provide otherwise, any noncash dividends or distributions
paid with respect to shares of unvested Restricted Stock shall be subject to the
same restrictions as the shares to which such dividends or distributions relate.



--------------------------------------------------------------------------------




SECTION 9

STOCK AWARDS

          9.1          Grant. A Participant may be granted one or more Stock
Awards under the Plan. Stock Awards shall be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion.

          9.2          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to a Stock Award
under the Plan as the Committee considers advisable, including, without
limitation, restrictions under applicable federal or state securities laws.

          9.3          Representations and Warranties. A Participant who is
awarded a Stock Award may be required to represent and warrant that the
Participant is acquiring the stock for the Participant's own account and
investment and without any intention to resell or redistribute the stock. The
Participant shall agree not to resell or distribute such stock except upon such
conditions as the Company may reasonably specify to ensure compliance with
federal and state securities laws.

          9.4          Rights as a Shareholder. A Participant shall have all
voting, dividend, liquidation and other rights with respect to shares of Common
Stock issued to the Participant as a Stock Award under this Section 9 upon the
Participant becoming the holder of record of the Common Stock granted pursuant
to such Stock Award; provided, that the Committee may impose such restrictions
on the assignment or transfer of Common Stock awarded pursuant to a Stock Award
as it considers appropriate. Unless the Committee otherwise determines or unless
the terms of the grant provide otherwise, any noncash dividends or distributions
paid with respect to shares subject to a Stock Award shall be subject to the
same restrictions as the shares to which such dividends or distributions relate.

SECTION 10

CHANGE IN CONTROL

          Without in any way limiting the Committee's discretion, the Committee
may include in any Incentive Award, resolution or other contract provisions for
acceleration of any vesting or other similar requirements or for the elimination
of any restrictions related to Incentive Awards upon a Change in Control of the
Company. The Committee may also include in any Incentive Award, resolution or
other contract provisions for Participants to receive cash in lieu of
outstanding Stock Options upon a Change in Control of the Company.




--------------------------------------------------------------------------------




SECTION 11

GENERAL PROVISIONS

          11.1          No Rights to Awards. No Participant or other person
shall have any claim to be granted any Incentive Award under the Plan and there
is no obligation of uniformity of treatment of employees, Participants or
holders or beneficiaries of Incentive Awards under the Plan. The terms and
conditions of Incentive Awards of the same type and the determination of the
Committee to grant a waiver or modification of any Incentive Award and the terms
and conditions thereof need not be the same with respect to each Participant.

          11.2          Withholding. The Company or a Subsidiary shall be
entitled to (a) withhold and deduct from future wages of a Participant (or from
other amounts that may be due and owing to a Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, all amounts
necessary to satisfy any and all federal, state and local withholding and
employment-related tax requirements attributable to an Incentive Award or any
action related to an Incentive Award, including, without limitation, the grant,
exercise or vesting of, or payment of dividends with respect to, an Incentive
Award or a disqualifying disposition of Common Stock received upon exercise of
an incentive stock option; or (b) require a Participant promptly to remit the
amount of such withholding to the Company before taking any action with respect
to an Incentive Award. Unless the Committee determines otherwise, withholding
may be satisfied by withholding Common Stock to be received upon exercise of an
Incentive Award or by delivery to the Company of previously owned Common Stock.
The Company may establish such rules and procedures concerning timing of any
withholding election as it deems appropriate.

          11.3          Compliance With Laws; Listing and Registration of
Shares. All Incentive Awards granted under the Plan (and all issuances of Common
Stock or other securities under the Plan) shall be subject to all applicable
laws, rules and regulations and to the requirement that if at any time the
Committee shall determine, in its discretion, that the listing, registration or
qualification of the shares covered thereby upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the grant of such Incentive Award or the issue or purchase of shares
thereunder, such Incentive Award may not be exercised in whole or in part, or
the restrictions on such Incentive Award shall not lapse, unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

          11.4          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements, including
the grant of stock options and other stock-based awards and such arrangements
may be either generally applicable or applicable only in specific cases.

          11.5          No Right to Employment. The grant of an Incentive Award
shall not be construed as giving a Participant the right to be retained in the
employ of the Company or any Subsidiary. The Company or any Subsidiary may at
any time dismiss a Participant from employment, free from any




--------------------------------------------------------------------------------


liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any written agreement with a Participant.

          11.6          Suspension of Rights under Incentive Awards. The
Company, by written notice to a Participant, may suspend a Participant's and any
transferee's rights under any Incentive Award for a period not to exceed 30 days
while the termination for cause of that Participant's employment with the
Company and its Subsidiaries is under consideration.

          11.7          Governing Law. The validity, construction and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Michigan and applicable federal law.

          11.8          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions of the Plan and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

SECTION 12

TERMINATION AND AMENDMENT

          The Board may terminate the Plan at any time, or may from time to time
amend the Plan as it deems proper and in the best interests of the Company,
provided that no such amendment may impair any outstanding Incentive Award
without the consent of the Participant, except according to the terms of the
Plan or the Incentive Award. No termination, amendment or modification of the
Plan shall become effective with respect to any Incentive Award previously
granted under the Plan without the prior written consent of the Participant
holding such Incentive Award unless such amendment or modification operates
solely to the benefit of the Participant.

SECTION 13

EFFECTIVE DATE AND DURATION OF THE PLAN

          This Plan shall take effect November 1, 1999, subject to approval by
the shareholders at the 1999 Annual Meeting of Shareholders or any adjournment
thereof or at a Special Meeting of Shareholders. No Incentive Award shall be
granted under the Plan after October 31, 2009.




--------------------------------------------------------------------------------